OPINION ON MOTION FOR REHEARING.
Thompson, J.
We see no reason for granting the rehearing which is asked for in this cause; but the argument which has been presented to us in support of the motion calls our attention to the recent decision of the supreme court in Rude v. Mitchell, 97 Mo. 365. That case holds that, where the account filed as the-basis of a mechanic’s lien, in a case between the original contractor and the owner, states the whole contract price of the building in one item, it is not the “just and true account” required by the statute, but is worthless as the basis of a lien, and that, where the-builder files such an account, he acquires no lien. This is contrary to what this court has hitherto supposed to be the law on this subject. We have hitherto proceeded upon the idea that,.where the original parties to the *621contract have agreed on a round sum for the price of the building, all that the builder can do in drawing his account is to state such round sum as the first item; though our understanding has been that the rule is different in the case of the lien of a sub-contractor. We have supposed that an attempt on the part of the builder to divide up this round sum arbitrarily, so as to show how much Tie regards as chargeable to the masonry, how much to the carpenter work, how much to the plastering, and the like, would be nugatory, because neither justified nor authorized by the contract, which has made no such division. But now that the supreme court has decided that this must be done, even as between the original parties to the building contract, it is our duty to conform our judgment to their view of the law. . There can be no possible distinction in this respect between the lien account in Rude v. Mitchell, 97 Mo. 365, and that in the case at bar. Here the first' item of the account is, “To building, complete, one two-story house with mock-mansard roof, situated at number 2819, Sheridan avenue, for contract price, thirty-nine hundred and ninety dollars.” As this defect rendered the entire lien void, the question is sufficiently saved for review by the exception to the referee’s report (renewed in the motion for new trial), that the finding.is against the evidence.
Our conclusion is that the judgment of the circuit court must be reversed, and the cause remanded, with directions to enter judgment for the sum recommended by the referee, and to enter judgment for the defendants in respect of the claim for a mechanic’s lien. It is so ordered.
All the judges concur.